                                                                    Case 3:17-cv-00557-LRH-WGC Document 24 Filed 11/09/18 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                            8    Certificateholders of CWMBS, Inc., CHL
                                                                 Mortgage Pass-Through Trust 2006-HYBC,
                                                            9    Mortgage Pass Through Certificates, Series 2006-
                                                                 HYB3
                                                            10
                                                                                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 THE BANK OF NEW YORK MELLON FKA                       Case No.: 3:17-cv-00557-LRH-WGC
                                                            13   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            14   CWMBS, INC., CHL MORTGAGE PASS-
                                                                 THROUGH TRUST 2006-HYBC, MORTGAGE
                                                            15   PASS THROUGH CERTIFICATES, SERIES                     STIPULATION    AND   ORDER        TO
                                                                 2006-HYB3                                             DISMISS WITH PREJUDICE
                                                            16
                                                                                                Plaintiff,
                                                            17
                                                                 vs.
                                                            18
                                                                 MARK BECK; MARK PAUL BECK, AS
                                                            19   TRUSTEE OF THE MARK PAUL BECK
                                                                 LIVING TRUST; EAGLE HIGHLANDS
                                                            20   PHASE I HOMEOWNERS ASSOCIATION;
                                                                 DOE INDIVIDUALS I-X, inclusive, and ROE
                                                            21   CORPORATIONS I-X, inclusive,
                                                            22                                 Defendants.
                                                            23                PLEASE TAKE NOTE that The Bank of New York Mellon fka The Bank of New York, as
                                                            24   Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2006-
                                                            25   HYBC, Mortgage Pass Through Certificates, Series 2006-HYB3 (BoNYM), and Eagle Highlands
                                                            26   Phase I Homeowners Association (Eagle Highlands), by and through their respective counsel of
                                                            27   record, hereby stipulate and agree to dismiss this action with prejudice pursuant to Rule
                                                            28   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

                                                                 45506672;1
                                                                    Case 3:17-cv-00557-LRH-WGC Document 24 Filed 11/09/18 Page 2 of 2



                                                                                                                                The Bank of New York Mellon v. Mark Beck
                                                            1                                                                                  3:17-cv-00557-LRH-WGC
                                                            2                 Each party to bear its own costs and fees.
                                                            3                 IT IS SO STIPULATED.
                                                            4                 DATED this 9th day of November, 2018.
                                                            5
                                                                 AKERMAN LLP                                               THORNDAL, ARMSTRONG, DELK,
                                                            6                                                              BALKENBUSH & EISINGER

                                                            7    /s/Natalie L. Winslow _____________________               /s/Brian M. Brown ______________________
                                                                 DARREN T. BRENNER, ESQ.                                   BRIAN M. BROWN, ESQ.
                                                            8    Nevada Bar No. 8386                                       Nevada Bar No. 5233
                                                                 NATALIE L. WINSLOW, ESQ.                                  6590 S. McCarran Boulevard, Suite B
                                                            9    Nevada Bar No. 12125                                      Reno, NV 89509
                                                                 1635 Village Center Circle, Suite 200
                                                            10   Las Vegas, NV 89134                                       Attorneys for Eagle Highlands Phase I
                                                                                                                           Homeowners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Attorneys for The Bank of New York Mellon
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 fka The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWMBS, Inc., CHL
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Mortgage Pass-Through Trust 2006-HYBC,
AKERMAN LLP




                                                            13   Mortgage Pass Through Certificates, Series
                                                                 2006-HYB3
                                                            14

                                                            15
                                                                                                                     ORDER
                                                            16
                                                                              UPON STIPULATION of the parties, and good cause appearing therefore, it is hereby
                                                            17
                                                                 ORDERED, ADJUDGED AND DECREED that the above-entitled action be dismissed with
                                                            18
                                                                 prejudice, each party to bear its own costs and fees.
                                                            19

                                                            20                DATED this 14th day of November, 2018.

                                                            21                                                               ________________________________
                                                                                                            _________________________________________
                                                                                                            UNITED STATES DISTRICT     COURT JUDGE
                                                                                                                             LARRY R. HICKS
                                                            22                                                               UNITED STATES DISTRICT JUDGE
                                                            23
                                                                                                            DATED: _________________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 45506672;1
